DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication: Application filed on 09/18/2019.  This action is made non-final.
3.	Claims 1-10 are pending in the case.  Claims 1 and 8-10 are independent claims.  

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received on 09/18/2019.  
The foreign priority date is 03/21/2017.	

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 09/18/2019 and 06/18/2020 were filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Analysis
6.	Claims 1-8 are considered under U.S.C. § 112(f) (pre-AIA  sixth paragraph). Following are the U.S.C. § 112(f) (pre-AIA  sixth paragraph) analysis for each limitation in the claims 1-8.
Claim limitations of “a display information output unit …output …”, “a supply control unit…remove…” (Claims 1-8), “a user operation detection unit … detect …”, (Claims 4-5), “a decision information recording unit …record …” (Claim 7) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a display information output unit”, “a supply control unit” (Claims 1-8), “a user operation detection unit”, (Claims 4-5), “a decision information recording unit” (Claim 7)  coupled with functional language “output”, “remove”, “detect” and “record”, respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 4-5 and 7-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [0006], [0023], [0025] and Fig. 1.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
8.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
9.	Each of claim elements of “a display information output unit …output …”, “a supply control unit…remove…” (Claims 1-8), “a user operation detection unit … detect …”, (Claims 4-5), “a decision information recording unit …record …” (Claim 7) is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. For example, for each of the limitations of “a display information output unit …output …”, “a supply control unit…remove…” (Claims 1-8), “a user operation detection unit … detect …”, (Claims 4-5), “a decision information recording unit …record …” (Claim 7), each unit is described in a generic means to perform each function without providing detailed algorithms (see Instant Application, [0006], [0023], [0025] and Fig. 1).
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1, 3, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Schweble et al. (US 2017/0008754; pub date: 01/12/2017) (hereinafter Schweble).

As to claims 1 and 8-10, Schweble teaches a supply control apparatus (see Figs. 1-2, apparatus 12), comprising: 
a display information output unit (see Fig. 1, 22) configured to output display information to allow a user to recognize an identifier of a supply object and information to prompt the user to decide on the supply object when the supply object is supplied to a supply destination container 
(see [0027], The controller unit 21 is configured to display the fluid type information about the identified fluid type (of the fluid in the fluid container 10) on the display device 22. The apparatus 12 is configured to await a manual confirmation entry via the input means 24 in order to start the emptying process; 
see [0029] Coupling a (new) fluid container 10 to the aforementioned apparatus 12 can be performed by the following steps: 
[0030] performing an automatic read out and input of the fluid type identifying data from the at least one marking element 14 of the fluid container 10 by means of the read-out device 26 or performing a manual input of the fluid type identifying data from the at least one marking element 14 of the fluid container 10 by means of the input means 24; 
[0031] identifying the fluid type of the fluid 18 by performing a data comparison of the fluid type identifying data with the reference data by use of the identification unit; and 
[0032] displaying fluid type information about the identified fluid type of the fluid 18 in the fluid container 10 by use of the display unit 22 [as display information output unit];
[0033] The displayed fluid type information enables the user of the apparatus 12 to check "at a glance", which type of fluid 18 is provided by the fluid container 10 coupled to that apparatus 12. 
[0034] In an optional confirming step subsequent to the displaying step, the user has to confirm the displayed fluid type information to start the pumping process; 
Thus, the user has to confirm an identified fuel type before pumping); and 

a supply control unit (see Fig. 1, 21) configured to remove a supply limit for the supply destination container of the supply object when a decision operation in which the user confirming the display information decides on the supply object is detected 
(see [0027], The controller unit 21 is configured to display the fluid type information about the identified fluid type (of the fluid in the fluid container 10) on the display device 22. The apparatus 12 is configured to await a manual confirmation entry via the input means 24 in order to start the emptying process [ e.g., start pumping after removing a supply limit]).  

As to claim 3, Schweble teaches wherein the display information output unit outputs the display information to allow the user to recognize an identifier of a chemical substance and decision button display to prompt the user to decide on the chemical substance when the chemical substance that is the supply object is supplied to the supply destination container (see [0008], The fluid can be any kind of liquid, aerosol, etc. Preferably, the fluid is an industrial manufactured product for disinfection and/or cleaning in liquid form; see [0027]-[0034], in [0027], The controller unit 21 is configured to display the fluid type information about the identified fluid type (of the fluid in the fluid container 10) on the display device 22. The apparatus 12 is configured to await a manual confirmation entry via the input means 24 in order to start the emptying process).  

As to claim 6, Schweble teaches wherein the supply control unit removes the supply limit of the supply object when a detection signal indicating that a sensor has detected the supply object is further input (see [0026] The illustration in FIG. 1 shows a fluid container 10 and an apparatus 12 for emptying the fluid container, which apparatus 12 is coupled to the top of the fluid container 10. The container 10 comprises a marking element 14 being a bar code label 16. The bar code printed on the label 16 contains fluid type identifying data characterizing the fluid 18 inside the fluid container 10 or at least the fluid the container is intended for. … The apparatus 12 further comprises a read-out device 26 [e.g., sensor] configured to read out fluid type identifying data directly from the marking element 14 of the fluid container. The read-out device 26 [e.g., sensor] of the shown example is a bar code scanner 28, to be precise, a hand held bar code scanner 28 [e.g., sensor]. The read-out device 26 is coupled to the pumping unit 20 by means of wired USB data connection).  

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claim 2 is rejected under 35 U.S.C. 103(a) as being patentable over Schweble as applied to the claim 1 above, further in view of Yamazaki et al. (JP2001206497; pub date: 07/31/2001) (hereinafter Yamazaki).

As to claim 2, Schweble teaches wherein the display information output unit outputs the display information to allow the user to recognize an identifier of a The fluid can be any kind of liquid, aerosol, etc. Preferably, the fluid is an industrial manufactured product for disinfection and/or cleaning in liquid form; see [0027]-[0034], in [0027], The controller unit 21 is configured to display the fluid type information about the identified fluid type (of the fluid in the fluid container 10) on the display device 22. The apparatus 12 is configured to await a manual confirmation entry via the input means 24 in order to start the emptying process).
Schweble does not expressively teach pumping “fuel oil” to an “in-vehicle tank” as claimed.
In the same field of endeavor of pumping fluid to a container, Yamazaki teaches pumping a fuel oil to an in-vehicle tank; thus Yamazaki combining with Schweble, teaches “…allow the user to recognize an identifier of a fuel oil and decision button display to prompt the user to decide on the fuel oil when the fuel oil that is the supply object is supplied to an in-vehicle tank that is the supply destination container” (see [0014], pump fuel oil to an in-vehicle tank; e.g., In the oil supply nozzle 17, a discharge pipe 26 is provided at a tip side of a nozzle body 25 to which an oil supply hose 18 is connected, a grip part 27 having a nozzle lever is provided at a lower side in a front part, and a hand display device 19 is provided at a nozzle body 25 at an upper part of the grip part 27. The hand display 19 includes a hand counter 19 a comprising a transmissive liquid crystal display for displaying an amount of oil supply, and a dial 19 b provided adjacent to the counter 19 a for displaying an oil type. …The dial 19 b is capable of displaying a regular or high-octane character in accordance with an oil type setting). 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Schweble and Yamazaki before him before the effective filing date of the claimed invention, to modify the fluid pumping system taught by Schweble to include the feature to pump fuel oil to an in-vehicle tank taught by Yamazaki to apply the fluid pumping system of Schweble to a fuel oil pumping to a vehicle.  One would have been motivated to make such a combination because providing the feature to pump fuel oil to an in-vehicle tank would have been obtained by Yamazaki (see [0014]).

14.	Claims 4-5 are rejected under 35 U.S.C. 103(a) as being patentable over Schweble as applied to the claim 1 above, further in view of Chen et al. (US 2011/0320953; pub date: 12/29/2011) (hereinafter Chen).

As to claim 4, Schweble suggests comprising a user operation detection unit configured to detect an operation of the user with respect to decision button display to prompt the user to decide on the supply object included in the display information display the fluid type information about the identified fluid type (of the fluid in the fluid container 10) on the display device 22. The apparatus 12 is configured to await a manual confirmation entry via the input means 24 in order to start the emptying process; with a broadest reasonable interpretation, the information displayed on the display unit 22 for the user to confirm the fluid type is interpreted as displaying a user interface “in the vicinity of the supply destination container”).  
Schweble does not expressively teach to “project” a user interface as teaching the feature of “display information projected in the …” as claimed.
In the same field of endeavor of displaying information, Chen teaches to “project” a user interface as teaching the feature of “display information projected in the …” as claimed (see [0004] projecting a user interface using partitioned streaming; see Fig. 1 and [0027]-[0031], showing on example of projecting a user interface to another environment which could be a smart space, remote environment, and remote client; the wireless link 102 may be any type of communication link; e.g., in [0031], Projecting the mobile terminal 101's features and capabilities may involve exporting the User Interface (UI) images of the mobile terminal 101, as well as command and control, to the external environment whereby, the user may comfortably interact with the external environment in lieu of the mobile terminal 101).
Thus, combining with Schweble as set forth above, the user interface can be projected to the vicinity of the supply destination container as long as the wireless communication is capable of supporting the communication between the local environment and remote environment; in this case, a pump nozzle and an area in the vicinity of the supply destination container).  
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Schweble and Chen before him before the effective filing date of the claimed invention, to modify the fluid pumping system taught by Schweble to include the feature to project a user interface taught by Chen to provide an alternative means to display a user interface.  One would have been motivated to make such a combination because providing the feature to project a user interface as an alternative means to display a user interface would have been obtained by Chen (see [0004]; see Fig. 1 and [0027]-[0031]).

As to claim 5, Schweble does not expressively teach “touch” screen and in the same field of endeavor of displaying information, Chen teaches comprising a user operation detection unit configured to detect an operation of the user on decision button display to prompt the user to decide on the supply object included in the display information displayed on a touch panel as the decision operation (see [0028] The remote environment 100 may be any type of computing device configured to display an image. According to some example embodiments, the remote environment 100 may include user interface components and functionality. In this regard, keypad 103 may be an optional user input device. In some example embodiments, the remote environment 100 may include a touch screen display that is configured to receive input from a user via touch events with the display. … According to some example embodiments, the remote environment 100 may be a system of devices that define an intelligent space. The system of devices may be configured to cooperate to perform various functionalities. … The remote environment 100 may also include a communications interface for communicating with the mobile terminal 101 via the communications link 102). 
One would have been motivated to make such a combination because providing the feature for the display information displayed on a touch panel would have been obtained by Chen (see [0028]).

15.	Claims 4 and 7 are rejected under 35 U.S.C. 103(a) as being patentable over Schweble as applied to the claim 1 above, further in view of Keigo (JP2009223490; pub date: 10/01/2009).

As to claim 4, Schweble suggests comprising a user operation detection unit configured to detect an operation of the user with respect to decision button display to prompt the user to decide on the supply object included in the display information display the fluid type information about the identified fluid type (of the fluid in the fluid container 10) on the display device 22. The apparatus 12 is configured to await a manual confirmation entry via the input means 24 in order to start the emptying process; with a broadest reasonable interpretation, the information displayed on the display unit 22 for the user to confirm the fluid type is interpreted as displaying a user interface “in the vicinity of the supply destination container”).  
Schweble does not expressively teach to “project” a user interface as teaching the feature of “display information projected in the …” as claimed.
In the same field of endeavor of displaying information, Keigo teaches to “project” a user interface as teaching the feature of “display information projected in the …” as claimed (see [0009], [0022] and Fig. 2, e.g., in [0009], A projection means for projecting a visible image as a virtual switch in the vicinity of the position on the basis of detection of the calling operation detecting means and a switch operation detecting means for detecting a switch operation of an operator on the visible image are provided; in [0022], As shown in FIG. 2, the virtual switch 10 includes a 1 camera 20 as a calling operation detecting means 30 for detecting an operator's position 16 and a calling operation 18, and a projector 24 as a projection means for projecting a visible image 22 representing a virtual switch image).   
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Schweble and Keigo before him before the effective filing date of the claimed invention, to modify the fluid pumping system taught by Schweble to include the feature to project a user interface taught by Keigo to provide an alternative means to display a user interface.  One would have been motivated to make such a combination because providing the feature to project a user interface as an alternative means to display a user interface would have been obtained by Keigo (see [0009], [0022] and Fig. 2).

As to claim 7, Schweble does not expressively teach, however, in the same field of endeavor of displaying a user interface, Keigo teaches comprising a decision information recording unit configured to record decision operation information indicating that the user has performed the decision operation using the display information (see [0026]-[0029], e.g., in [0026], The operator position analysis unit 32 has a position database 32 a storing information for analyzing the position of an operator, and analyzes the position of the person based on the image captured by the 1 camera 20 and the information stored in the position database 32 a; in [0029], the menu operation recognition unit 28has a switch operation database 28 a, and functions as a switch operation determination unit that compares the image acquired by the 2 camera 26 with the switch operation information stored in the switch operation database28).  
One would have been motivated to make such a combination because providing the feature to record decision operation information would have been obtained by Keigo (see [0026]-[0029]).

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179